DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/22 has been entered.
3. Claims 1, 3, 4 and 6-16 are pending. Claim 16 was newly added. Claim 12 remains withdrawn. Therefore, claims 1, 3, 4, 6-11 and 13-16 are examined.
4. The declaration filed under 37 CFR 1.132 has been fully considered.

Claim Rejections - 35 USC § 103 (amended and maintained)
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6a. Claims 1, 3, 4, 6-11, 13-15 and 16 (newly added) remain rejected under 35 U.S.C. 103 as being unpatentable over Shin et al., (USPG No. 20100003721, published Jan 7, 2010) in view of Lin et al. (USPG No. 20120014916, published Jan 19, 2012) and Kieseier et al., (2012, CNS Drugs 26, pp.205-214).
Shin et al reference teaches R27T and R27S mutations of interferon beta [0028].  It is disclosed that the human interferon-beta mutein is a polypeptide which contains a N-linked sugar chain at the position where the arginine at position 27 of SEQ ID NO: 1 is replaced with threonine or serine [0029]. The reference teaches that interferon beta is reported to show diverse immunological activities such as antiviral activity, cell growth inhibition or anti-growth activity, increasing lymphocytotoxicity, immunoregulatory activity, inducing or suppressing proliferation of target cells, activating macrophages, increasing cytokine production, increasing cytotoxicity T cell effect, increasing natural killer cells, and therefore, it is effectively used for treating cancer, auto-immune disorders, viral infections, HIV-relating diseases, hepatitis C, rheumatoid arthritis and the like [0004]. The reference discloses SEQ ID NO: 1 [0019]. While the interferon-beta without its sugar chain (IFN.beta.-1b) showed relatively low activity (anti-viral) under the same condition, R27T showed higher activities (3-fold) than the natural interferon-beta (IFN.beta.-1a; Rebif) [0101, Fig. 7]. The reference also teaches that the interferon beta mutein (variant) have the same pharmacological effect of the natural (wild type) interferon-beta [see claims 14-16]. Shin et al. teaches administration via various routes including oral, transdermal, subcutaneous, intravenous and intramuscular introduction [0064]. The reference is silent on pegylated interferons.
Lin et al., reference discloses the covalent attachment of PEG to biologically active molecules {0002]. It teaches that the conjugation enhances solubility and stability of the protein. In addition, it also discloses prolonging the blood circulation half-life of the molecules [0003]. The reference teaches Interferon beta-1a is produced in mammalian cells using the natural human gene sequence and is glycosylated [0011]. In addition, reference discloses interferon beta-1b is produced in E. coli bacteria using a modified human gene sequence that contains a genetically engineered cysteine-to-serine substitution at amino acid position 17 and is non-glycosylated [0011]. The reference teaches that n typically range between 4 to about 10,000 [0032]. It is disclosed that primary alpha amine groups, for example those present on the N-termini of peptides and proteins, react with NHS-esters to form a covalent bond [0363]. The reference teaches PEG-IFN-β [0496].  Lin reference teaches the use of monomethoxy polyethylene glycol (mPEG) [0547]. In addition, the reference teaches methylpropionaldehyde [0548].The reference discloses Usually, P--OH is polyethylene glycol (PEG) or monomethoxy polyethylene glycol (mPEG) having a molecular weight of 5,000 to 40,000 Da [0555].
Kieseir et al., review teaches that over the past 40 years, various methodologies have been developed to chemically attach PEG moieties to target molecules (p.206, col. 2).  Notably, PEGylated forms of IFNα-2a and IFNα-2b have superior clinical efficacy compared with their respective unmodified proteins (p.207, col. 2). Commercially available PEGylated forms of IFNα vary in the apparent size of their respective PEG moiety, the type of PEG linkage and the PEG structure, resulting in differences in their pharmacokinetic profiles and optimized therapeutic dosing regimens (p.207, col. 2). However, PEGylation does not alter the tertiary structure or spectrum of activity of the original IFN molecule (p.207, col. 2). Rather, PEGylation significantly decreases the clearance of IFN from systemic circulation, thereby increasing its plasma half-life from approximately 4 hours to 40 hours (p.208, col. 1).  PEG-IFNβ-1a demonstrated improved pharmacokinetics and pharmacological activity in Rhesus monkeys compared with IFNβ-1a (p.209, col. 2). Specifically, PEGylation resulted in an approximately 40-fold reduction in clearance, a longer half-life (∼3-fold), a higher maximum plasma drug concentration (∼7-fold) and a higher area under the concentration-time curve (AUC) [∼40-fold] when IFNβ-1a and PEG-IFNβ-1a were both dosed at 1 MIU/kg (p.209-p.210). 
Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to generate a PEGylated interferon-beta variant comprising R27T mutation, wherein the Pegylation is via a methoxy propionaldehyde (see formula 1, claim 3) with a n of 2000. One of skilled in the art would have been motivated to combine the teachings because the references suggest that it would be beneficial to covalently attach PEG to IFN-beta with R27T substitution covalently linked to PEG, exhibit enhanced solubility, bioavailability and stability of the protein. In addition, pegylated IFN-beta circulate in the blood stream longer than the unconjugated IFN-beta, i.e, have a reduced clearance rate (prolonged circulation) [Lin, 0627]. Lin reference also teaches the PEG molecule sizes. Specifically, Kieseier et al. review provided the teaching to establish that pegylated interferons were already well known in the art prior to the filing of the claimed invention. However, PEGylation does not alter the tertiary structure or spectrum of activity of the original IFN molecule. It is disclosed that rather, PEGylation significantly decreases the clearance of IFN from systemic circulation, thereby increasing its plasma half-life from approximately 4 hours to 40 hours. PEGylation resulted in an approximately 40-fold reduction in clearance, a longer half-life (∼3-fold), a higher maximum plasma drug concentration (∼7-fold) and a higher area under the concentration-time curve (AUC) [∼40-fold] when IFNβ-1a and PEG-IFNβ-1a were both dosed at 1 MIU/kg. This provide the motivation to pegylate the IFN to increase the plasma half-life.
Further, prior art also disclosed R27T substitution had greater antiviral activity, for example. Intended use is recited in claim 7, 8, 9, 10, 11 and 13-16. These limitations (intended use) add no patentable weight to the compositions recited in the instant claims. Therefore, claim 1, 3, 4, 6-11 and 13-16 are obvious over Shin et al., (USPG No. 20100003721, published Jan 7, 2010) in view of Li et al. (USPG No. 20120014916, published Jan 19, 2012) and Kieseier et al., (2012, CNS Drugs 26, pp.205-214).
.
Response to Arguments
It is argued that even if there would have been some motivation to combine the teachings of Shin and Lin to make the presently claimed molecules, with an expectation of success in obtaining an improvement in half-life (which the Applicant does not concede), such a prima facie case of obviousness may be overcome by the consideration of secondary evidence, such as unexpected results. Applicant’s position is such that unexpected results obtained with the presently claimed molecules supports their non-obviousness (which Applicant asserts that the accompanying Declaration supports). 
Applicant’s contend that unexpected results are to be based on a comparison of the claimed invention to the closest prior art (MPEP § 716.02(e)). In case the Examiner considers that a teaching of PEGylated interferon-β is the closest prior art, the Applicant submits that, unexpectedly, PEGylated mutant interferon-β as claimed herein has improved half-life as compared to PEGylated wild type interferon-β. 
4	Applicant contends that to consider of the level of improvement expected by PEGylation of such a molecule, those of skill in the art may look to the level obtained when wild type interferon-β is PEGylated. It is argued that the half-life of PEGylated mutant is unexpectedly further improved as compared to the improved half-life of PEGylated wild type interferon-β. Response dated March 11, 2022Applicant again asserts that the half-life of PEGylated mutant interferon-β is unexpectedly further improved as compared to the improvement found for PEGylated wild type interferon-β. Applicant contends that the declaration submitted support of PEGylated interferon-β variant having unexpectedly improved half-life as compared to the improved half-life of PEGylated wild type interferon-β. Applicant takes the position that the improved increase in half-life of the presently claimed molecules should not be dismissed as an inherent feature.
a			Applicant’s arguments and the declaration filed under 37 CFR 1.132 have been fully considered but are not found to be persuasive. Contrary to Applicant’s assertion based on the teachings of both Shin et al., Lin et al. and Kieseier et al, one of skilled in the art would have been motivated to combine the teachings because the references suggest that it would be beneficial to covalently attach PEG to IFN-β with R27T substitution, exhibit enhanced solubility, bioavailability and stability of the protein. In addition, pegylated IFN-β circulate in the blood stream longer than the unconjugated IFN-β, i.e, have a reduced clearance rate (prolonged circulation) [Lin, 0627]. For example, the table provided below shows T1/2 (h) of 1.47 for 21.9 MIU/Kg IFN-β-1a and T1/2 (h) of 10.13 for 3.3 MIU/Kg PEGylated IFN-β-1a (20K) Pepinsky et al.(2001); T1/2(h) of 1.38 for 2MIU/Kg R27T and discloses that T1/2 (h) of 11.53 for 2.0 MIU/Kg mPEG-20K-R27T; T1/2 (h) of 12.82 for 2.0 MIU/Kg mPEG-40K-R27T (instant Applicant) demonstrated the increase in T1/2 due to PEGylation. Specifically, both wild type IFN-β-1a and R27T variants both have significantly increased T1/2 due to PEGylation as compared not PEGylated forms.  

    PNG
    media_image1.png
    316
    735
    media_image1.png
    Greyscale


In addition, the PEGylated IFN-β-1a (20K), mPEG-20K-R27T and mPEG-40K-R27T all have comparable T1/2 values. Namely 10.13, 11.53 and 12.82 hours respectively. Kieseier et al., disclosed that rather, PEGylation significantly decreases the clearance of IFN from systemic circulation, thereby increasing its plasma half-life from approximately 4 hours to 40 hours. PEGylation resulted in an approximately 40-fold reduction in clearance, a longer half-life (∼3-fold), a higher maximum plasma drug concentration (∼7-fold) and a higher area under the concentration-time curve (AUC) [∼40-fold] when IFNβ-1a and PEG-IFNβ-1a were both dosed at 1 MIU/kg. Thus, the increased plasma half-life is not an unexpected result.  MPEP 716.02 (d) state that Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) .  In the instant invention the broad claim 1 does not recite mPEG-20K-R27T and mPEG-40K-R27T. Therefore, the rejection of record is maintained.
Conclusion
5. Claims 1, 3, 4, 6-11 and 13-16  are not allowed.

Contact Information
Application No. 15/328,343Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645